Citation Nr: 1449077	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records within the Veterans Benefits Management System and Virtual VA.


FINDING OF FACT

The Veteran's right shoulder disability was caused by his service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability as secondary to a service-connected left knee disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for a right shoulder disability because it began when his service-connected left knee gave out and caused him to fall down the stairs, dislocating his right shoulder.  He was diagnosed with right acromioclavicular joint separation in June 2002.

The Veteran was afforded a VA examination in January 2012 to determine the etiology of his right shoulder disability.  He reported that in 2001 or 2002 his left knee gave out and he fell while going down some stairs.  He hit his right shoulder and dislocated his clavicle.  The examiner opined that his current disability was less likely than not incurred in or caused by service because the Veteran's post-service medical records showed that he sustained a fall and was diagnosed with acromioclavicular separation of the right shoulder in 2002.  The examiner did not provide an opinion regarding secondary service connection.  

An addendum opinion was provided in May 2012.  The opining medical professional noted that the Veteran did have an in-service right shoulder injury but that it was resolved.  There was no evidence of chronicity in service, upon separation or immediately after service.  Additionally, there was an intercurrent injury post-service that could well have caused the problem.  Therefore, he concluded that it was less likely as not that the Veteran's current disability was related to service.  Again, the medical professional did not provide an opinion regarding secondary service connection. 

The Veteran testified in a June 2014 hearing that in 2002, his service-connected left knee gave out while he was walking down a large staircase.  He landed on his right shoulder, dislocating it.  He stated that his knee always became unstable and uncontrollable when it rained or got cold.

The Veteran's primary care physician submitted a statement in June 2014.  She stated that the Veteran had told her that he injured his shoulder when his left knee gave out in 2002.  He now had chronic shoulder pain, tendinopathy, and acromioclavicular joint separation.  Based on her personal treatment of the Veteran and her review of his treatment records, she concluded that it was at least as likely as not that the right shoulder injury occurred as a result of his service-connected left knee disability.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for a right shoulder disability because the evidence satisfactorily establishes that the claimed disability is a result of his service-connected left knee disability.

In reaching this decision, the Board notes that the Veteran testified that his service-connected left knee always became unstable and uncontrollable when it rained or got cold.  He also consistently reported that his left knee gave out in 2002 and caused him to fall down the stairs, dislocating his right shoulder.  He was diagnosed with acromioclavicular joint separation at that time.  

Furthermore, although two VA examiners opined that his right shoulder disability was not related to service, neither provided an opinion regarding the Veteran's theory of secondary service connection.  However, the Veteran's primary care physician, who regularly treated the Veteran and reviewed his treatment records,  concluded that it was at least as likely as not that the right shoulder injury occurred as a result of his service-connected left knee disability.  Therefore, the Board has determined that the Veteran is entitled to service connection for a right shoulder disability as secondary to his service-connected left knee disability.


ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


